   Case: 1:16-cv-04773 Document #: 237 Filed: 05/03/19 Page 1 of 2 PageID #:3446



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                     )
ARTUR A. NISTRA, et al.,                             )
                                                     )
                                      Plaintiffs,    )       No. 16-cv-04773
                                                     )
       v.                                            )       Hon. Gary Feinerman
                                                     )
RELIANCE TRUST COMPANY,                              )
                                                     )
                                      Defendant.     )
                                                     )

              DEFENDANT’S NOTICE REGARDING RULE 52(c) MOTION

       Defendant Reliance Trust Company (“Reliance”) respectfully informs this Court that it

will not file a Motion for Partial Judgment pursuant to Fed. R. Civ. P. 52(c) at this time. Reliance

reserves the right to submit a Rule 52(c) motion at a later point in time.

Dated: May 3, 2019                              Respectfully submitted,

                                                McDermott Will & Emery LLP

                                                /s/    Theodore M. Becker
                                                Theodore M. Becker
                                                Richard J. Pearl
                                                444 West Lake Street, Suite 4000
                                                Chicago, Illinois 60606
                                                Phone: (312) 372-2000
                                                tbecker@mwe.com
                                                rpearl@mwe.com

                                                Attorneys for Defendant Reliance Trust Company
   Case: 1:16-cv-04773 Document #: 237 Filed: 05/03/19 Page 2 of 2 PageID #:3447



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on May 3, 2019 I caused a true and correct copy of the foregoing

Defendant’s Notice Regarding Rule 52(c) Motion to be filed electronically using the Court’s

CM/ECF system and to thereby be served upon on all registered participants identified in the

Notice of Electronic Filing in this matter on this date.

                        Ryan T. Jenny          rjenny@baileyglasser.com
                        Gregory Y. Porter      gporter@baileyglasser.com
                        Patrick O. Muench      pmuench@baileyglasser.com
                        Robert A. Izard        rizard@izardnobel.com
                        Mark P. Kindall        mkindall@izardnobel.com
                        Douglas Needham        dneedham@ikrlaw.com



Dated: May 3, 2019                                    /s/ Theodore M. Becker
                                                          Theodore M. Becker
